Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9-11, 13, 18-19, 22, and 26-42 are pending in this application.  
Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,064,696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Restriction requirement and Applicant’s election of record
The 6/12/2020 requirement to elect a species of (A) “at least one other agriculturally active compound,” and if present (B) a third agriculturally active compound, and Applicant’s 11/12/2020 election of (A) chlorantraniliprole, and (B) pyraclostrobin, if a third agriculturally active compound is present, are noted
Expanded examination of (A)
	Search and examination of (A) will be expanded to include the full scope of component (A) as recited in the claims. 
	Accordingly, claims 9-11, 13, 18-19, and 22 stand withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-3 and 26-42 will presently be examined to the extent that they read on the expanded elected subject matter as stated above and (B) pyraclostrobin as a third agriculturally active compound, if present.
Applicant is advised that the claimed invention directed to the mixture of broflanilide and component (A) is deemed allowable in view of the declarations filed on 10/13/2021, 11/15/2021, 4/11/2022, and Applicant’s remarks filed on 4/11/2022.  Consequently, claims 1 and 26-42 are allowed.  Claims 2 and 3, which recite compound (B), stand rejected as set forth below.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Scope: the ”other agriculturally active compound (A)” is chlorantraniliprole
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Aoki et al. (US 2011/0137068) and JP 2011-157294 in view of CN 103210938, WO 03/015519, Stamina supplemental label, Kretzschmar (US 2003/0224936), Tamura et al. (US 2014/0256687), and Barrentine et al. (US 2015/0026842) for the reasons set forth in the Office action of 1/12/2022, pages 5-14, which are incorporated herein by reference.  
Applicant’s arguments and declaration filed on 4/11/2022 have been given due consideration but they were deemed unpersuasive.
The elected (B) compound is pyraclostrobin.  Currently, there is no objective evidence with respect to broflanilide + chlorantraniliprole + pyraclostrobin.  Data for broflanilide + chlorantraniliprole is not probative for the ternary mixture, because the chemistry and pesticidal activity of pyraclostrobin would interact with the chemistries and activity of broflanilide + chlorantraniliprole such that unexpected synergistic activity cannot be predicted, not to mention that there is the additional factor to consider in the known synergism between chlorantraniliprole and pyraclostrobin (CN 103210938).  
Applicant does not make any specific argument pertaining to this aspect of the claim scope and basis for rejection, which were set forth in the Office action of 1/12/2022 at page 13.  For these reasons, claims 2 and 3 must be rejected again.  

Claim Scope: the ”other agriculturally active compound (A)” is cyantraniliprole
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Aoki et al. (US 2011/0137068) and JP 2011-157294 in view of IP 193256D, Stamina supplemental label, Kretzschmar (US 2003/0224936), Tamura et al. (US 2014/0256687), and Barrentine et al. (US 2015/0026842) for the reasons set forth in the Office action of 1/12/2022, pages 14-20, which are incorporated herein by reference.  
Applicant’s arguments and declaration filed on 4/11/2022 have been given due consideration but they were deemed unpersuasive.
The elected (B) compound is pyraclostrobin.  Currently, there is no objective evidence with respect to broflanilide + cyantraniliprole + pyraclostrobin.  Data for broflanilide + cyantraniliprole is not probative for the ternary mixture, because the chemistry and pesticidal activity of pyraclostrobin would interact with the chemistries and activity of broflanilide + cyantraniliprole such that unexpected synergistic activity cannot be predicted. 
Applicant does not make any specific argument pertaining to this aspect of the claim scope and basis for rejection, which were set forth in the Office action of 1/12/2022 at pages 19-20.  For these reasons, claims 2 and 3 must be rejected again.  

Any ground of rejection not repeated in this Office action from the previous Office action of 1/12/2022 are withdrawn in view of the amendments and remarks filed by Applicant on 4/11/2022.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699